DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 10/13/2021 in which Applicant lists claims 9 and 11 as being cancelled, claims 2-8, 12-16 and 18-20 as being original, and claims 1, 10 and 17 as being currently amended. It is interpreted by the examiner that claims 1-8, 10, 12-20 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 10/13/2021 is acknowledged.
Claims 3-4, 15-16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to at least one nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 6/28/2021 was considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-2, 5-8, 10, 12-14 and 17 are objected to because of the following informalities: In claims 1, 10 and 17, “controlling power state” should be changed to “controlling a power state”.  Appropriate correction is required.
Claims 2, 5-8 and 12-14 are objected to for inheriting the same informalities through their dependency from claim 1 or 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Regan et al., U.S. Patent Application Publication Number 2016/0061567 A1, of record (hereafter Regan) in view of Edwards et al., U.S. Patent Application Publication Number 2014/0226214 A1, of record (hereafter Edwards).
Regarding claims 1 and 17, Regan discloses a viewing optic (see at least figures 2-4 and 6-9) comprising:
(i) a main body (see at least figures 2-4 and 6-9, element 18) with an optical system for generating an image of an outward scene along a viewing optical axis (see 
Regan does not specifically disclose a sensor for detecting the presence of a user and a processor in communication with the sensor and capable of controlling a power state of the viewing optic.
However, Edwards teaches a viewing optic (see at least figure 20 of Edwards) including a sensor for detecting the presence of a user (see at least element 80 as well as paragraphs [0076]-[0077] of Edwards) and a processor in communication with the sensor (see at least element 40, 90 and/or 94 as well as paragraph [0077] of Edwards) and capable of controlling a power state of the viewing optic (see at least paragraph [0076] of Edwards).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the viewing optic apparatus of Regan to include the teachings of Edwards so that the viewing optic includes a sensor for detecting the presence of a user and a processor in communication with the sensor and capable of controlling a power state of the viewing optic, for the purpose of minimizing power consumption when not in use (para. [0076] of Edwards).

Regarding claim 5, Regan discloses that the reflective material is a mirror that is angled (see at least figures 8-9, element 220, as well as paragraph [0040]).
Regarding claims 6-7, Regan discloses that the mirror is angled from about 40° to about 50° relative to the emitted light of the display (see at least figures 8-9, element 220 which appears to be angled at about 45°).
Additionally, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to have the mirror be angled from about 40° to about 50° relative to the emitted light of the display, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the mirror be angled from about 40° to about 50° relative to the emitted light of the display, for the purpose of using beam combining reflective surfaces for their intended purpose and to achieve the desired result of combining beams at a particular angle while having a reasonable expectation for success, and since a beam combining system including mirrors oriented around 45° is common in the field of optics and is not considered an inventive feature. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 8, as best understood, Regan discloses a lens system to collect light from the active display and having an inner lens cell and an outer lens cell (see at least figures 7-9 wherein at least the lens system elements 18 and 80 may be considered an “inner lens cell” and the lens system 210 may be considered an “outer lens cell”.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Regan et al., U.S. Patent Application Publication Number 2016/0061567 A1, of record (hereafter Regan) in view of Edwards et al., U.S. Patent Application Publication Number 2014/0226214 A1, of record (hereafter Edwards) as applied to claim 1 above, and further in view of Waterman et al., U.S. Patent Application Publication Number 2016/0223805 A1 (hereafter Waterman).
Regarding claim 2, Regan in view of Edwards does not specifically disclose that the beam combiner is located between an objective assembly of the main body and a first focal plane positioned and spaced along the viewing optical axis.
However, Waterman teaches a viewing optic wherein a beam combiner may be placed such that an image of an outward scene and a display image may be combined at a first focal plane (see at least figures 1 and 2, elements 100, 190, 160, as well as paragraph [0022]), and additionally teaches that an additional beam combiner assembly may be located between an objective assembly of the main body and a first focal plane (see at least paragraph [0026]).
 Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the viewing optic apparatus of Regan and Edwards to include the teachings of Waterman so that the beam combiner may be located between an objective assembly of the main body and a first focal plane positioned and spaced along the viewing optical axis, for the purpose of achieving the predictable result of combining the image of the outward scene and the displayed image such that the combined images maintain relative magnification while having a reasonable expectation for success (paras. [0017], [0022] of Waterman).
Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Regan et al., U.S. Patent Application Publication Number 2016/0061567 A1, of record (hereafter Regan) in view of Edwards et al., U.S. Patent Application Publication Number 2014/0226214 A1, of record (hereafter Edwards) and Waterman et al., U.S. Patent Application Publication Number 2016/0223805 A1 (hereafter Waterman).
Regarding claim 10, Regan discloses a viewing optic (see at least figures 2-4 and 6-9) comprising:
a main body (see at least figures 2-4 and 6-9, element 18) having (i) an optical system having an objective lens system that focuses a target image from an outward scene (see at least figures 2-4 and 6-9, element 12 or 20, and element 22) to a first focal plane (see at least paragraphs [0038] and [0044]), and (ii) a beam combiner (see at least figures 2-4 and 6-9, element 100); and
(i) an active display that generates an image (see at least figures 2-4 and 6-9, element 60 and paragraph [0036]) and a lens system that collects the light from the active display (see at least element 210), (ii) a reflective material that directs the generated image to the beam combiner where the generated image and the target image from the objective lens system are combined into the first focal plane for simultaneous overlaid viewing of the generated image and image of the outward scene (see at least figures 2-4 and 6-9, element 220).
Regan does not specifically disclose a sensor for detecting the presence of a user and a processor in communication with the sensor and capable of controlling a power state of the viewing optic.

Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the viewing optic apparatus of Regan to include the teachings of Edwards so that the viewing optic includes a sensor for detecting the presence of a user and a processor in communication with the sensor and capable of controlling a power state of the viewing optic, for the purpose of minimizing power consumption when not in use (para. [0076] of Edwards).
Regan in view of Edwards does not specifically disclose that the beam combiner is located between an objective assembly of the main body and a first focal plane positioned and spaced along the viewing optical axis.
However, Waterman teaches a viewing optic wherein a beam combiner may be placed such that an image of an outward scene and a display image may be combined at a first focal plane (see at least figures 1 and 2, elements 100, 190, 160, as well as paragraph [0022]), and additionally teaches that an additional beam combiner assembly may be located between an objective assembly of the main body and a first focal plane (see at least paragraph [0026]).
 Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the viewing optic apparatus of 
Regarding claim 12, Regan discloses that the lens system is a five lens system (see at least figure 8, element 210 which includes 5 lenses).
Additionally, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to have the lens system be a five lens system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to have the lens system be a five lens system since it is well known in the optical arts to include a desired number of lens elements in a relay lens system to achieve desired transmission and size characteristics for a particular purpose, and since five lens relay systems are common in the field of optics and are not generally considered an inventive feature. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 13, Regan in view of Edwards and Waterman does not specifically disclose that the lens system has a first lens within 2 mm of the active display.
However, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to try various distances between a first lens In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 14, Regan discloses that the active display is selected from the group consisting of: a transmissive active matrix LCD display (AMLCD), an organic light- emitting diode (OLED) display, a Light-Emitting Diode (LED) display, a e-ink display, a plasma display, a segment display, an electroluminescent display, a surface-conduction electron-emitter display, and a quantum dot display (see at least paragraph [0036] of Regan).
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Masarik et al., US 2016/0028970 A1, discloses a viewing optic including relay systems including various numbers of lenses and positioned at various 
VanBecelaere, US 2017/0343317 A1, discloses a viewing optic including a display element and beam combiner positioned between an objective lens and a first focal plane (see at least figures 1A and 1B, elements 112, 164 and 144), and having an inner lens cell and an outer lens cell (see at least figures 1A and 1B, elements 140 and 108).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/20/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872